Citation Nr: 1217446	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-46 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death and for dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1985.  He died in May 2008, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claims for dependency and indemnity compensation (DIC), death pension and accrued benefits.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2008, he had no pending claims, and there were no due but unpaid benefits to which the Veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death.  

2.  The Veteran performed active military service from October 1976 to December 1985; he did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).

2.  Because the Veteran did not have wartime service, the criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice is not required for the claim for accrued benefits because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With regard to the claim for death pension benefits, notice fulfilling the requirements of 38 C.F.R. § 3.159(b), was provided in an August 2008 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records and VA treatment records.  The appellant has not reported any private treatment for the Veteran.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Death Pension Benefits

Death benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if: (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  Therefore, in order for the appellant to prevail in this appeal, she first must satisfy this preliminary requirement that the Veteran have served during a wartime period, and not just during peacetime.

The phrase period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam Era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).

The appellant contends that the Veteran had an additional period of active service for approximately one to two months in 1994, during the first Persian Gulf War.  The Board finds that the evidence of record does not support this claim.  Of the two DD-214s of record, one shows that the Veteran entered active military service in October 1976, and was discharged in February 1981, and the other shows that he entered active military service in March 1984, and was discharged in December 1985, with seven years prior active service.  A May 2008 statement from the VA Records Management Center indicates that the Veteran entered active duty in October 1976, and received an honorable discharge in March 1984.  In addition, a response to a VA Request for Information received in March 2011, indicates that the Veteran had active service from October 1976 to March 1984, and from March 1984 to December 1985.  The record also reflects that the Veteran himself reported that he entered active service in either March or October 1976, and that he was discharged in December 1985.  See VA education benefits forms dated in 1986 and 1987.  As there is no documentary evidence to support the appellant's claim that the Veteran served on active duty in 1994, during the Persian Gulf War, and the Veteran himself never reported such service; the Board finds that although the Veteran served for more than 90 days, his active military service falls entirely outside the parameters of any period of war defined by statute and regulation.  Because the Veteran did not have qualifying service, the appellant is not entitled to nonservice-connected death pension benefits.

There is no legal basis on which the claim may be granted. The Veteran's service does not include any period of wartime service.  As the law, and not the evidence, is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. 3.1000 (a) (2011).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2011).  

Review of the record reveals that the appellant filed a claim for VA death benefits, including accrued benefits, in July 2008, approximately two months after the Veteran's death in May 2008.  This claim was timely filed, and the appellant claims that she is the Veteran's surviving spouse.  See 38 C.F.R. § 3.50(b).

The entitlement of the accrued benefits claimant is derived from the Veteran's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the Veteran would have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); see also Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

As the currently pending claim for accrued benefits was received in July 2008, within one year after the date of the Veteran's death in May 2008, it is a timely claim for accrued benefits. 

The Veteran did not receive service-connected disability compensation during his lifetime.

A review of the claims file reflects that the Veteran was in receipt of VA education benefits from 1986 to 1987, and the last communication received from the Veteran, a Notice of Change in Student Status, was received in June 1988.  The appellant testified during her January 2012 Travel Board hearing that a Veteran's service officer at the Texas Veterans Commission informed her that the Veteran had filed a claim for benefits for service-connected disabilities prior to his death.  However, she also testified that she had not actually seen any claims from the Veteran herself.  The Board notes further that in her July 2008 claim, the appellant indicated that the Veteran had never filed a claim with the VA.  The claims file does not contain any pending but unadjudicated claims from the Veteran.  

After review of the evidence, the Board finds that accrued benefits are not warranted.  The evidence demonstrates that the Veteran did not have any claims pending at the time of his death.  Moreover, there is no evidence of due but unpaid monetary benefits.  As such, there is no entitlement to accrued benefits, and the claim must be denied.


ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits are denied.




REMAND

During her January 2012 Travel Board hearing, the appellant indicated that the Veteran had possibly applied for disability benefits from the Social Security Administration (SSA) for a mental disability.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The SSA records are relevant to the appellant's claim because they could contain information regarding a diagnosis and treatment for a mental disability for the Veteran and information as to the onset of such a disability in service.

As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  

The appellant also reported during the Board hearing that the Veteran was hospitalized on the mental health ward at the VA outpatient clinic in Treasure Island, Florida, during service, in late 1984 or early 1985, following a suicide attempt.  She also reported that he was hospitalized on the mental health ward at the Oakland Naval Hospital for 3-4 days in 1992, following another suicide attempt.  There are records of mental health treatment for the Veteran at the Oakland Naval Hospital in 1984 and 1985 of record, but no records of treatment from that facility 1992 currently associated with the claims file.  The appellant also reported that the Veteran was being treated for mental health problems at the VA Hospital in Austin, Texas, at the time of his death in 2008.  The claims file is negative for any VA medical records dated since May 2003.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  

As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  The RO or the AMC should undertake appropriate development to obtain records from the Oakland Naval Hospital in Oakland, California, of any mental health treatment for the Veteran in 1992.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the appellant and her representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  The RO or the AMC should undertake appropriate development to obtain records from the VA Outpatient Clinic in Austin, Texas, of mental health treatment for the Veteran since May 2003.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the appellant and her representative to provide a copy of the outstanding evidence to the extent they are able to.

4.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


